i          i      i                                                                 i     i     i




                                 MEMORANDUM OPINION

                              Nos. 04-10-00160-CR & 04-10-00161-CR

                                          Uriel MENDOZA,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2007CR5168 & 2007CR5169
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Uriel Mendoza filed notices of appeal seeking to appeal from sentences imposed in the

underlying causes on April 30, 2009. The judgments were in accordance with Mendoza’s plea

bargain agreements, and the records do not contain trial court’s certifications showing Mendoza has

the right of appeal. Accordingly, the appeals are dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH